DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 18 December 2021. 
Claims 1-20 are pending in this application. Claims 10-20 are newly added.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 9 (line# refers to claim 1):
the specific sleep stage” lacks antecedence basis. It is uncertain if the “specific sleep stage” is intent to refer to the same stage as “target sleep state” in line 5 (i.e., “when the sleep stage register value matches the sleep state register value”). For examining purpose, examiner will interpret as any specific sleep stage that is matching/meeting the stage of the target sleep state value.

As per claims 2-7 and 10-20:
They are method, smart terminal (system) and non-transitory computer readable storage medium claims that depend on claims 1, 8 and 9 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 9 respectively above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Pub. 2009/0219569 A1) in view of Branover et al. (US. Pub. 2010/0058078 A1) and further in view of SATO et al. (US. Pub. 2016/0034332 A1).


As per claim 1, Hara teaches the invention substantially as claimed including A state management method for a virtual machine (Hara, Fig. 5, 106 Virtual machine [0013] lines1-3, a method for shifting the state of an information processing apparatus to a power saving state), comprising: 
at a smart terminal (Hara, Fig. 5, 100; [0069] lines 1-4, Software that operates on the virtual machine 106 implements processing by executing data communication with a device such as a CPU, a RAM, and a disk, as software on the real machine 100 does): 
receiving a suspend instruction for the virtual machine (Hara, [0125] lines 1-3, the MFP-A 1303 issues a SUSPEND request (a suspension request) to the MFP-A virtual machine 1302; [0126] line 1, receiving the suspension request), 
enabling the virtual machine to enter a sleep state based on the suspend instruction (Hara, [0126] lines 1-9, After receiving the suspension request in sequence SQ1313, the virtual machine operation environment 802 suspends the MFP-A virtual machine 1302. Then, after the MFP-A virtual machine 1302 has been successfully suspended…Thus, the MFP-A virtual machine 1302 shifts to the idle state; also see [0157] lines 1-3, the present exemplary embodiment can provide a long sleep mode time for the apparatus (the MFP-A)); and 
suspending operation of a virtual CPU of the virtual machine (Hara, Fig. 5, 108 virtual CPU, 106 virtual machine; [0072] lines 4-8, the suspension of processing is instructed from the virtual machine operation environment 102 to the virtual machine suspends the operation of the virtual CPU 108 at the timing of receiving of the instruction). 

	Although Hara teaches the virtual machine, Hara fails to specifically teach the suspend instruction comprising a sleep state register value of the virtual machine, wherein the sleep state register value is used to characterize a target sleep state of the virtual machine; acquiring in real-time a sleep stage register value of the virtual machine, wherein the sleep state register value is used to characterize the specific sleep stage which the virtual machine currently enters; and suspending a virtual clock of the virtual machine when the sleep stage register value matches the target sleep state sleep state register value.

	However, Branover teaches the suspend instruction comprising a sleep state register value of the virtual machine, wherein the sleep state register value is used to characterize a target sleep state of the virtual machine (Branover, Fig.2, Action request; Fig. 3, 506, 512 controller update “Power Action request” register with proper action (FLUSH core for C6-state), and asserts interrupt line to alert Microcode; [0069] lines 9-10, A request for transitioning to a target power-state may be received; [0088] lines 12-22, the controller determines that transition to C6-state should proceed (510), the controller may update a register (which may be a power action register comprised within the controller) to specify in the register that a transition to C6-state is to take place, by updating the register (as sleep state register) to indicate the proper actions to be taken to facilitate and effect transition (as target sleep state) to C6-state (512) . For 
acquiring in real-time a sleep stage register value of the virtual machine, wherein the sleep state register value is used to characterize the specific sleep stage which the virtual machine currently enters (Branover, [0089] lines 7-11, Once the required operations (such as FLUSH core) have been performed, the microcode may update a second register (which may be a power acknowledge register configured within the controller) to indicate that the operations have been performed (514); lines 12-16, The controller may check the power acknowledge register (as acquiring in real-time a sleep stage register value), and upon recognizing that the required operations have been performed, may issue respective requests to gate off the operating clock of the transitioning core [Examiner noted: the controller check/acquiring the power acknowledge register value, which indicating that transitioning core is in a specific stage (transition stage to the C6-stage (i.e., FLUSH core action finished stage)]; and 
suspending operating clock when the sleep stage register value matches the target sleep state sleep state register value (Branover, Fig. 3, 516 Controller sends request to clock control to gate off core clock, and sends request to voltage regulator to lower supply voltage to 0v (as suspending); [0089] lines 13-19, the controller may check the power acknowledge register, and upon recognizing that the required operations gate off the operating clock of the transitioning core, and lower the transitioning core's supply voltage to the specified zero-power state level, which may be specified as 0V in some embodiments (516) [Examiner noted: the power action register (as sleep state register value) that indicate the proper actions need to be taken to facilitate and effect transition (as target sleep state) to C6-state, the power acknowledge register (as sleep stage register value) that indicated the required operations have been performed (as currently enter a specific sleep stage (i.e., the finishing stage of FLUSH core action), when they are matching/meeting, performing the suspension]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara with Branover because Branover’s teaching of suspending the operation clock and entering the C6 state when the current stage (sleep stage register value) is matching/meeting the a register value (as sleep state register/target sleep state) that indicate the proper actions to be taken (required to perform) would have provided Hara’s system with the advantage and capability to allow the system to flushing operation data into memory which preventing any potential data lost in order to improve the system performance and efficiency (See Branover, [0089] flushing the processor core data).

Hara and Branover fail to specifically teach suspending a virtual clock of the virtual machine.

suspending a virtual clock of the virtual machine (SATO, [0179] lines 5-7, calculation execution/stop is realized by pausing/resuming a virtual clock of the virtual machine).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara and Branover with SATO because SATO’s teaching of the execution operation corresponding to the virtual clock of the virtual machine (that is stopping the operation and pausing/suspending the virtual clock of virtual machine) would have provided Hara and Branover’s system with the advantage and capability to allow the system to save the power consumption (i.e., suspending virtual clock of VM) when the operation is stopped which improving the system power/energy utilization.

As per claim 8, it is a smart terminal claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Hara further teaches at least one processor; and a memory communicably connected to the at least one processor (Hara, Fig. 5, 100; [0069] lines 1-4, Software that operates on the virtual machine 106 implements processing by executing data communication with a device such as a CPU, a RAM, and a disk, as software on the real machine 100).

As per claim 9, it is a non-transitory computer readable storage medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

Claims 2, 6, 10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Branover and SATO, as applied to claims 1, 8 and 9 respectively above, and further in view of Tsirkin et al. (US. Pub. 2013/0227555 A1).
Tsirkin was cited in the previous Office Action.

As per claim 2, Hara, Branover and SATO teach the invention according to claim 1 above. Hara further teaches receiving a wake-up signal (Hara, [0073] lines 1-6, In restarting the virtual machine 106 after suspending the processing by the virtual machine 106, the following operation is executed. That is, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts (as received from virtual machine operation environment, also see [0141] lines 12-13)); and
resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). In addition, SATO teaches resuming the virtual clock of the virtual machine (SATO, [0179] lines 5-7, calculation execution/stop is realized by pausing/resuming a virtual clock of the virtual machine).

Hara, Branover and SATO fail to specifically teach judging whether the wake-up signal is an active wake-up source for the virtual machine, and resuming the if the wake-up signal is the active wake-up source for the virtual machine.

However, Tsirkin teaches judging whether the wake-up signal is an active wake-up source for the virtual machine, and resuming the operation of the virtual CPU and the virtual clock of the virtual machine if the wake-up signal is the active wake-up source for the virtual machine (Tsirkin, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Branover and SATO with Tsirkin because Tsirkin’s teaching of judging/determining the wakeup signal/message for waking up the virtual CPU would have provided Hara, Branover and SATO’s system with the advantage and capability to allow the system to 

As per claim 6, Hara, Branover, SATO and Tsirkin teach the invention according to claim 2 above. Hara teaches resuming the operation of the virtual CPU of 22the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). In addition, SATO teaches resuming the virtual clock of the virtual machine (SATO, [0179] lines 5-7, calculation execution/stop is realized by pausing/resuming a virtual clock of the virtual machine). Further, Tsirkin teaches acquiring a wake-up source type of the wake-up signal (Tsirkin ‘555’, [0048] lines 1-16, this determination may be performed by checking whether the incoming message satisfies any of condition sets 310 of FIG. 3, while in some other embodiments, this determination may be performed in some other fashion, such as via logic of host OS 120 that is not formally organized into condition/action rules, via a dedicated executable with hard-coded logic run by host OS 120, via execution of a rule-based engine that is embedded in hypervisor 125, and so forth. It should be noted that the "sender" of a message may depend on the type of message. For example, for a networking packet, the sender may refer to the IP address at which the packet originated, a particular user at the IP address, etc. Similarly, for messages such as hardware device faults or interrupts, the sender may refer to an address, a file, a driver, etc. associated with the hardware device); and when resuming  and the virtual clock of the virtual machine, it is based on the wake-up source type (Tsirkin ‘555’, [0049] lines 1-9, based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

As per claims 10 and 14, they are smart terminal claims of claims 2 and 6 respectively above. Therefore, they are rejected for the same reason as claims 2 and 6 respectively above.

As per claims 16 and 20, they are non-transitory computer readable storage medium claims of claims 2 and 6 respectively above. Therefore, they are rejected for the same reason as claims 2 and 6 respectively above.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Branover and SATO, as applied to claims 1, 8 and 9 respectively above, and further in view of Bozek et al. (US. Patent. 9,829,950 B2).
Bozek was cited in the previous Office Action.
As per claim 3, Hara, Branover and SATO teach the invention according to claim 1 above. Hara teaches a host operating system of the smart terminal (Hara, Fig. 1, 3, 4 host computer; Fig. 5, 100 real machine, 106 virtual machine; Fig. 12, 1203 OS).

Hara, Branover and SATO fail to specifically teach wherein when a host operating system of the smart terminal is provided with a state lock service, the method further comprises: canceling the state lock service of the virtual machine in the host operating system.

However, Bozek teaches wherein when a host operating system of the smart terminal is provided with a state lock service, the method further comprises: canceling the state lock service of the virtual machine in the host operating system (Bozek, Col 5, claim 1, setting a counter (as state lock service), by a hypervisor for a plurality of virtual machines (VMs) running on a computing device, equal to a number of a plurality of client computing devices that are actively using corresponding operating systems (OSs) of the VMs…in response to determining that a client computing device is not actively using the corresponding OS, causing, by the hypervisor, the VM having the corresponding OS to enter in a low-power state without causing other VMs running on the computing device to enter the low-power state and without causing the computing device to enter the low-power state, and decrementing the counter (as canceling the state lock service of the VM based on entering low-power state).



As per claim 11, it is a smart terminal claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

As per claim 17, it is a non-transitory computer readable storage medium claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Branover, SATO and Bozek, as applied to claims 3, 11 and17 respectively above, and further in view of Tsirkin et al. (US. Pub. 2013/0227555 A1). 
Tsirkin was cited in the previous Office Action.

As per claim 4, Hara, Branover, SATO and Bozek teach the invention according to claim 3 above. Hara further teaches receiving a wake-up signal (Hara, [0073] lines estart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts (as received from virtual machine operation environment, also see [0141] lines 12-13)); 
and resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). 
In addition, SATO teaches resuming the virtual clock of the virtual machine (SATO, [0179] lines 5-7, calculation execution/stop is realized by pausing/resuming a virtual clock of the virtual machine).
Further, Bozek teaches when resuming the operation, requesting the state lock service of the virtual machine in the host operating system (Bozek, Col 4, lines 57-64, sends a wake-up packet to the MAC (Media Access Control) Address of the NIC (Network Interface Card) on Platform 14, Stage 13. Platform 14 then transitions extended hypervisor I (17) to the full power S5 state, Stage 15. Hypervisor I notifies CB 44 of its full power state, Stage 16, and in return CB 44 functions to command extended Hypervisor I to raise the V_Count to 0+1=1 (as requesting state lock service to raise counter).

judging whether the wake-up signal is an active wake-up source for the virtual machine; and resuming the operation if the wake-up signal is the active wake-up source for the virtual machine.

However, Tsirkin teaches judging whether the wake-up signal is an active wake-up source for the virtual machine; and resuming the operation if the wake-up signal is the active wake-up source for the virtual machine (Tsirkin, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Branover, SATO and Bozek with Tsirkin because Tsirkin’s teaching of judging/determining the wakeup signal/message for waking up the virtual CPU would 

As per claim 12, it is a smart terminal claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claim 18, it is a non-transitory computer readable storage medium claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Branover, SATO and Tsirkin, as applied to claims 2, 10 and 16 respectively above, and further in view of Seguin et al. (US Pub. 2009/0241113 A1).
Seguin was cited in the previous Office Action.

As per claim 5, Hara, Branover, SATO and Tsirkin teach the invention according to claim 2 above. Tsirkin teaches judging whether the wake-up signal is the active wake-up source for the virtual machine (Tsirkin, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 

Hara, Branover, SATO and Tsirkin fail to specifically teach acquiring a wake-up serial number corresponding to the wake-up signal; judging whether the wake-up serial number matches a wake-up source register value of the virtual machine; and determining that the wake-up signal is the active wake-up source for the virtual machine if the wake-up serial number matches the wake-up source register value of the virtual machine.

However, Seguin teaches acquiring a wake-up serial number corresponding to the wake-up signal (Seguin, [0014] lines 1-12, According to one aspect of the invention, there is provided a method for supporting Wake-on-LAN (WOL) for selectively powering on virtual machines in a computer in a local area network (LAN), the method comprising: (a1) assigning respective unique addresses to the virtual machines; (b1) connecting the virtual machines to the LAN through a virtual switch including a Listener for selecting one or more virtual machines to be powered on; (c1) by the Listener, receiving a power-on message including unique addresses of said one or more virtual machines; (d1) by the Listener, decoding the power-on message to extract the unique addresses received in the step (c1)); 
judging whether the wake-up serial number matches a wake-up source register value of the virtual machine (Seguin, [0014] lines 12-23, (e1) by the Listener, comparing extracted unique addresses extracted in the step (d1) with assigned unique addresses assigned (as wake-up source register) in the step (a1); and (f1) powering on those virtual machines, whose assigned unique addresses match with the extracted unique addresses. The method further comprises a step of storing the assigned unique addresses in a database, the step being performed after the step (a1). The step (e1) comprises: (a3) sending a query including the extracted unique addresses to the database; and (b3) receiving a response including the assigned unique addresses stored in the databases that matched the extracted unique addresses); and 
determining that the wake-up signal is the active wake-up source for the virtual machine if the wake-up serial number matches the wake-up source register value of the virtual machine (Seguin, [0014] lines 12-18, (e1) by the Listener, comparing extracted unique addresses extracted in the step (d1) with assigned unique addresses assigned (as wake-up source register) in the step (a1); and (f1) powering on those virtual machines, whose assigned unique addresses match with the extracted unique addresses [Examiner noted: since the extracted unique addresses (as wake-up serial number) match the unique addresses of the VM, therefore it is active wake-up source for the VM, thus VM is waked up]).



As per claim 13, it is a smart terminal claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 19, it is a non-transitory computer readable storage medium claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Branover, SATO and Tsirkin, as applied to claims 2 and 10 respectively above, and further in view of Duvall et al. (US Patent. 4,428,065).
Duvall was cited in the previous Office Action.

As per claim 7, Hara, Branover, SATO and Tsirkin teach the invention according to claim 2 above. Tsirkin further teaches judging whether the wake-up signal is the active wake-up source for the virtual machine, resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Tsirkin, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260). In addition, SATO teaches resuming the virtual clock of the virtual machine (SATO, [0179] lines 5-7, calculation execution/stop is realized by pausing/resuming a virtual clock of the virtual machine).

Hara, Branover, SATO and Tsirkin fail to specifically teach at least two wake-up signals are included and each wake-up signal has a priority level; prior to the step of judging: extracting a wake-up signal having a highest priority among the wake-up signals: judging whether the wake-up signal having the highest priority is the active wake-up source for the virtual machine; and resuming/performing the operation is based on the wake-up signal having the highest wake-up signal.

at least two wake-up signals are included and each wake-up signal has a priority level (Duvall, Col 5, lines 2-10, The instructions are forwarded in accordance with a particular sequence or routine to be carried out and identified with a particular task to be serviced. The control section includes means to be described below for determining which of a plurality of wake-up task request signals applied to the control section 14 has the highest current priority value. More specifically, each of the plurality of tasks to be serviced is preassigned a unique priority value); 
prior to the step of judging: extracting a wake-up signal having a highest priority among the wake-up signals: judging whether the wake-up signal having the highest priority is the active wake-up source for the virtual machine; and resuming/performing the operation is based on the wake-up signal having the highest wake-up signal (Duvall, Col 5, lines 6-16, determining (as extracting) which of a plurality of wake-up task request signals applied to the control section 14 has the highest current priority value. More specifically, each of the plurality of tasks to be serviced is preassigned a unique priority value. Thus, performing a requested service for the display controller 26 may be of higher priority than performing a requested service for the network controller 36. The control section 14 forwards instructions associated with the highest current task to serviced to the data section 12 and respective I/O controller for execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Branover, SATO and Tsirkin with Duvall because Duvall’s teaching of determine the 

As per claim 15, it is a smart terminal claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Response to Arguments
The Amendment filed on 12/18/2021 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195